

117 HR 3022 IH: To modify the project for flood control, Redbank and Fancher Creeks, California, to allow a non-Federal interest to establish conservation pools, and for other purposes.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3022IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Costa (for himself, Mr. Valadao, Mr. Nunes, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the project for flood control, Redbank and Fancher Creeks, California, to allow a non-Federal interest to establish conservation pools, and for other purposes.1.Redbank and Fancher Creeks, California(a)In generalThe project for flood control, Redbank and Fancher Creeks, California, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4112), is modified to authorize the Secretary of the Army, acting through the Chief of Engineers, to allow a non-Federal interest to establish conservation pools in the Big Dry Creek Reservoir and Fancher Creek Reservoir.(b)Study and plan(1)In generalA non-Federal interest that intends to establish a conservation pool pursuant to subsection (a) shall—(A)perform any dam safety study that the Secretary determines appropriate to determine whether the establishment of such conservation pool will affect the flood protections of the project described in subsection (a) or be injurious to the public; and (B)submit to the Secretary a plan for the establishment and engineering of such conservation pool that will not affect the flood protections of the project or be injurious to the public.(2)ReviewThe Secretary may accept and expend funds provided by a non-Federal interest to review any study, engineering, or plan submitted under this Act to ensure that such study, engineering, or plan complies with Federal standards. (c)Non-Federal shareThe non-Federal share of the costs to study and modify the project described in subsection (a) to include conservation pools shall be 90 percent. (d)Amendment to water control manualThe Secretary is authorized to revise the water control manual for the project for flood control, Redbank and Fancher Creeks, California, as necessary to meet the requirements of this section. 